         CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 1 of 52




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

 JMR FARMS, INC., BG CATLIN
 ENTERPRISES, LLC, GLORY PRODUCE, Case No. 0:20-cv-00879-PJS-HB
 INC., HOOSIER MELONS, LLC, MELON
 ACRES, INC., CENTRAL FLORIDA FRUIT
 SALES, LLC d/b/a SANWAY FARMS,
 INC., SHORE SWEET GROWERS, LLC,
 SK ENTERPRISES OF NORTH FLORIDA,
 INC., WAINWRIGHT BROTHERS
 FARMS, LLC, WILSON LEE FARMS,
 BOWLES FARMING COMPANY, INC.,
 BONNE IDEE PRODUCE, LLC, and
 KEVIN COGGINS d/b/a MEK FARMS,               FIRST AMENDED
 individually and on behalf of all others CLASS ACTION COMPLAINT
 similarly situated,                                AND
                                           DEMAND FOR JURY TRIAL
                         Plaintiffs,

           vs.

 C.H. ROBINSON WORLDWIDE, INC.;
 C.H. ROBINSON COMPANY, INC.; and
 C.H. ROBINSON COMPANY,

                         Defendants.

       Plaintiffs, JMR Farms, Inc., BG Catlin Enterprises, LLC, Glory Produce, Inc.,

Hoosier Melons, LLC, Melon Acres, Inc., Central Florida Fruit Sales, LLC d/b/a Sanway

Farms, Inc., Shore Sweet Growers, LLC, SK Enterprises of North Florida, Inc.,

Wainwright Brothers Farms, LLC, Wilson Lee Farms, Bowles Farming Company, Inc.,

Bonne Idee Produce, LLC, and Kevin Coggins d/b/a MEK Farms, individually and on

behalf of all others similarly situated, bring this Class Action Complaint against

Defendants, C.H. Robinson Worldwide, Inc., C.H. Robinson Company, Inc., and C.H.

Robinson Company, jointly and severally, and allege and state as follows:
EXHIBIT A
Proposed First Amended Class Action Complaint                                  page 1 of 52
            CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 2 of 52




                             I. NATURE OF THE ACTION.
       1.       This action arises from Defendants’ abuse of their exclusive sales agency

obtained from Plaintiffs for the sale of the fresh fruit and vegetables which Plaintiffs

grew on their farms.

       2.       Defendants’ written contracts with Plaintiffs concerned the growing,

packing, and sale of fresh produce.

       3.       Defendants’ compensation under the contracts was commissions from the

consignment sales of Plaintiffs’ produce.

       4.       Defendants’ used their special status as Plaintiffs’ exclusive agent pursuant

to those contracts to obtain additional revenue arising out of or related to the growing,

packing, and sale of Plaintiffs’ produce.

       5.       Defendants reduced the net proceeds payable to Plaintiffs by deducting

what was reported by Defendants to be chargeable costs paid or payable by Defendants

under the contracts, but the amounts charged included undisclosed profits to Defendants.

       6.       Defendants also negotiated rebates with certain farm suppliers resulting in

payments to Defendants whenever Plaintiffs purchased goods or services from those

suppliers, but Defendants kept the rebates for themselves. Defendants did not disclose to

Plaintiffs either the rebate arrangements they had made with suppliers or Defendants’

receipt of those rebates.

       7.       Defendants’ conduct breached duties they owed to Plaintiffs arising under

the Perishable Agricultural Commodities Act of 1930 (“PACA”), 7 U.S.C. § 499a, et

seq., state law, and the Parties’ contracts.
EXHIBIT A
Proposed First Amended Class Action Complaint                                    page 2 of 52
            CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 3 of 52




       8.       Defendants’ conduct with respect to Plaintiffs is consistent with

Defendants’ patterns, practices, or policies in Defendants’ role as the exclusive sales

agent for the consignment sale of produce grown by those similarly situated to Plaintiffs.

       9.       Plaintiffs’ seek for themselves and the members of the Class: an accounting

as to transactions related to the sale of produce; actual damages caused by Defendants’

unlawful conduct including disgorgement of Defendants’ ill-gotten gains, forfeiture of

their commissions, any contractually permitted recovery of attorneys’ fees and litigation

expenses, and punitive damages.

       10.      The amount of actual damages owed to each Plaintiff and Class member is

readily determined from Defendants’ own records created and maintained by Defendants

in the ordinary course of their business and which are required under PACA.

                                      II. PARTIES.
       A. Plaintiffs.
       11.      JMR Farms, Inc. is an Indiana limited liability company with its principal

offices in Vincennes, Indiana.

       12.      BG Catlin Enterprises, LLC is a Maryland limited liability company with

its principal office in Sharptown, Maryland and is a citizen of the State of Maryland.

       13.      Glory Produce, Inc. is a Florida corporation with its principal office in Bell,

Florida.

       14.      Hoosier Melons, LLC is an Indiana limited liability company with its

principal office in Oaktown, Indiana and is a citizen of the State of Indiana.



EXHIBIT A
Proposed First Amended Class Action Complaint                                     page 3 of 52
           CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 4 of 52




       15.     Melon Acres, Inc. is an Indiana corporation with its principal office in

Oaktown, Indiana and is a citizen of the State of Indiana.

       16.     Central Florida Fruit Sales, LLC d/b/a Sanway Farms, Inc. is a Florida

limited liability company with principal offices in Lithia, Florida, reporting as its

member, Wayne Moss, who is a resident and citizen of the State of Florida.

       17.     Shore Sweet Growers, LLC is a Maryland limited liability company with its

principal office in Hebron, Maryland and is a citizen of the State of Maryland.

       18.     SK Enterprises of North Florida, Inc. is a Florida corporation with its

principal offices located in Quincy, Florida and a citizen of the State of Florida.

       19.     Wainwright Brothers Farms, LLC is a Florida limited liability company

with principal offices in Live Oak, Florida, and its members, Jacob B. Wainwright and

Donald Wainwright, are all residents and citizens of the State of Florida.

       20.     Wilson Lee Farms is a Maryland limited liability company with its

principal office in Hebron, Maryland and is a citizen of the State of Maryland.

       21.     Bowles Farming Company, Inc. is a California corporation with its

principal offices located in Los Banos, California and is a citizen of the State of

California.

       22.     Bonne Idee Produce, LLC is a Louisiana limited liability company with

principal offices in Bonita, Louisiana and is a citizen of the State of Louisiana.

       23.     Kevin Coggins d/b/a MEK Farms is a Georgia sole proprietorship with his

principal offices in Lake Park, Georgia, and he is a resident and citizen of the State of

Georgia.
EXHIBIT A
Proposed First Amended Class Action Complaint                                    page 4 of 52
          CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 5 of 52




       B. Defendants.
       24.    C.H. Robinson Worldwide, Inc. (“CHRW”) is a publicly traded Delaware

corporation with its principal place of business in Eden Prairie, Minnesota.

       25.    CHRW maintains its principal place of business in Eden Prairie, Minnesota.

       26.    CHRW is a publicly traded company listed on the NASDAQ Stock Market

under ticker symbol CHRW.

       27.    C.H. Robinson Company, Inc. (“CHRI”) is a Minnesota corporation and, on

information and belief, is a wholly owned subsidiary of CHRW.

       28.    CHRI maintains its principal place of business in Eden Prairie, Minnesota.

       29.    CHRI maintains its principal place of business in the same office as

CHRW.

       30.    C.H. Robinson Company (“CHRC”) is a Delaware corporation and, on

information and belief, is a wholly owned subsidiary of CHRW.

       31.    CHRC maintains its principal place of business in Eden Prairie, Minnesota.

       32.    CHRC maintains its principal place of business in the same office as

CHRW and CHRI.

                        III. JURISDICTION AND VENUE.
       33.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331 with

respect to Plaintiffs’ claims arising under federal law and supplemental jurisdiction under

28 U.S.C. § 1367 with respect to all other claims, including claims arising under state

law, because those claims arise from the same conduct which gives rise to the federal law

claims.

EXHIBIT A
Proposed First Amended Class Action Complaint                                  page 5 of 52
         CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 6 of 52




      34.    Venue is proper in this district under 28 U.S.C. § 1391 due to the

contractual venue provision contained in Defendants’ contracts with each Plaintiff and

because each Defendant resides within this jurisdiction.

                            IV. BACKGROUND ON PACA.
      35.    Congress enacted the PACA on June 10, 1930.

      36.    Among other things, PACA applies to the conduct of a commission

merchant, dealer, and broker regarding any transaction involving any perishable

agricultural commodity.

      37.    The fresh fruits and vegetables which are the subject of the Parties’

contracts are perishable agricultural commodities and, depending on the terms of each

sale negotiated by Defendants as Plaintiffs’ exclusive sales agent, Defendants were a

commission broker, a dealer, and/or a broker.

      38.    The PACA delegates decision-making and rulemaking authority to the

Secretary of Agriculture.

      39.    Pursuant to the Code of Federal Regulations, Title 7, Subtitle B, Chapter 1,

matters falling with the scope of the PACA are assigned to the Agricultural Marketing

Services within the United States Department of Agriculture.

      40.    Honesty. Under PACA, 7 U.S.C. § 499b(4), it is unlawful for a commission

merchant, dealer, or broker:

                to make, for a fraudulent purpose, any false or misleading
                statement in connection with any transaction involving
                any perishable agricultural commodity which is



EXHIBIT A
Proposed First Amended Class Action Complaint                                 page 6 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 7 of 52




                received in interstate or foreign commerce by such
                commission merchant, or

                bought or sold, or contracted to be bought, sold, or
                consigned, in such commerce by such dealer, or

                the purchase or sale of which in such commerce is
                negotiated by such broker;

                or to fail or refuse truly and correctly to account and make
                full payment promptly in respect of any transaction in any
                such commodity to the person with whom such
                transaction is had;

                or to fail, without reasonable cause, to perform any
                specification or duty, express or implied, arising out of
                any undertaking in connection with any such transaction;

                or to fail to maintain the trust as required under section
                499e(c) of this title.

      41.    Under the PACA Regulations, 7 C.F.R. 46.28 (emphasis added):

                The function of a broker is to facilitate good faith
                negotiations between parties which lead to valid and
                binding contracts. […] A broker who agrees to collect
                funds from the buyer for his principal shall render an
                itemized accounting to the principal promptly on receipt
                of payment showing the true gross selling price, all
                brokerage fees deducted and all expenses including
                auction charges, incurred in connection with the sale of
                the shipment. The failure to account truly and correctly
                and make full payment promptly is a violation of the Act.

      42.    The PACA Regulations, 7 C.F.R. 46.2(hh), define good faith:

                Good faith means honesty in fact and the observance of
                reasonable commercial standards of fair dealing in the
                trade. The principle of good faith requires that a party to
                a transaction disclose in writing the existence of any
                collateral fees and expenses to all other parties to the
                transaction where the collateral fees and expenses affect
                a material term of the agreement.


EXHIBIT A
Proposed First Amended Class Action Complaint                                  page 7 of 52
         CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 8 of 52




       43.    Private Right of Action. Under PACA, 7 U.S.C. § 499e(a), a commission

merchant, dealer, or broker who violates § 499(b) “shall be liable to the person or persons

injured thereby for the full amount of damages . . . sustained in consequence of such

violation.” Such liability may be enforced at injured party’s option either in a proceeding

brought before the Secretary of Agriculture or in an action commenced in any court of

competent jurisdiction. Id. at § 499e(b).

       44.    Preservation of Records. Under PACA, 7 U.S.C. § 499i, “Every

commission merchant, dealer, and broker shall keep such accounts, records, and

memoranda as fully and correctly disclose all transactions involved in his business,

including the true ownership of such business by stockholding or otherwise.”

       45.    Cumulative Remedies. Relief under the PACA “shall not in any way

abridge or alter the remedies now existing at common law or by statute, and the

provisions of this chapter are in addition to such remedies.” Id.

                           V. ALLEGATIONS OF FACT.
       A. Background and Relationship Among the Defendants.
       46.    On information and belief, Defendants’ predecessor began a North Dakota

business in 1905 as a produce dealer sourcing services for buying, selling, and marketing

of fresh fruits, vegetables, and other perishable items.

       47.    On information and belief, that original business developed over the next

century into a nationwide produce distribution business currently operating under the

Robinson Fresh® trade name while expanding into the business of providing freight

logistics services which now dwarfs the Robinson Fresh business.

EXHIBIT A
Proposed First Amended Class Action Complaint                                  page 8 of 52
         CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 9 of 52




       48.      According to CHRW’s SEC filings, by the end of 2018, the Robinson

Fresh® business represented approximately 4% of CHRW’s total net revenues.

       49.      At all times relevant to this Complaint, Defendants’ Robinson Fresh

business included the sale on consignment and delivery of wholesale quantities of fresh

fruits and vegetables nationwide as exclusive sales agents for produce growers such as

Plaintiffs and the Class they seek to represent.

       50.      On information and belief based on U.S. Department of Agriculture’s

online search of PACA licenses [https://apps.mrp.usda.gov/public_search (accessed

March 25, 2020)], CHRW never held a PACA licensed but repeatedly represented it had

a PACA license.

       51.      CHRW’s representations to the various courts of the United States that it

held a PACA license include:

             51.01.    Document 1 filed by CHRW on September 8, 2015 in C.H.

                Robinson Worldwide, Inc. d/b/a Robinson Fresh vs. Global Fresh, Inc., et

                al., Case 2:15-cv-07082 (C.D.Ca.) in which, at ¶3, CHRW alleged that it

                “is engaged in the business of selling wholesale quantities of fresh fruits

                and vegetables in interstate commerce” and “maintains PACA license

                number 19701419.”

             51.02.    Document 91 filed by CHRW on December 29, 2015 in Evergreen

                Farms & Produce, LLC, et al. v. ABL Farms, Inc., et al., Case 1:15-cv-

                03171 (N.D.Ga.) which is a declaration made pursuant to 28 U.S.C. § 1736

                by Mark Petersen as General Manager of “the CPDS division of C.H.
EXHIBIT A
Proposed First Amended Class Action Complaint                                     page 9 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 10 of 52




             Robinson Worldwide, Inc.” and, at ¶2, states under penalty of perjury that

             CHRW “is licensed by the USDA-PACA, and currently holds valid PACA

             license number 19701419.” The declaration attached several documents

             including, at page 11 of 46, an invoice which, at the top of the page,

             appears to be from CHRW and “Subsidiaries” but, at the bottom of the

             page, provides the name, address, telephone number, and Tax ID number

             for CHRC.

          51.03.    Document 1 filed by CHRW on November 20, 2017 in C.H.

             Robinson Worldwide, Inc. v. Carl J. Denholtz, et al., Case 2:17-cv-00641

             (M.D.Fla.) in which, at ¶3, CHRW alleged that it “is engaged in the

             business of selling perishable agricultural commodities (‘Produce’) in

             interstate commerce” and “maintains PACA license number 19701419.”

          51.04.    Document 18 filed by CHRW on February 8, 2019 in L & M

             Companies, et al. v. Unique Food Company, Inc. et al. Case 5:19-cv-00027

             (E.D.N.C.) in which, at ¶3, CHRW alleged “is engaged in the business of

             selling wholesale quantities of fresh produce in interstate commerce, and is

             licensed by the USDA-PACA Division, License Number 19701419.”

          51.05.    Document 1 filed by CHRW on April 17, 2019 in C.H. Robinson

             Worldwide, Inc., d/b/a C.H. Robinson Company d/b/a Robinson Fresh vs.

             Phillips Produce LLC, et al., Case 8:19-cv-00916 (M.D.Fla.) in which, at

             ¶3, CHRW alleged it “is engaged in the business of selling wholesale

             quantities of fresh fruits and vegetables nationwide” and holds “federal
EXHIBIT A
Proposed First Amended Class Action Complaint                                page 10 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 11 of 52




             produce license number 20001042 from the U.S. Department of

             Agriculture/PACA Branch.”

          51.06.    Document 1 filed by CHRW on July 1, 2019 in C.H. Robinson

             Worldwide, Inc., d/b/a C.H. Robinson Company d/b/a Robinson Fresh vs.

             Centex Produce, Inc., et al., Case 1:19-cv-00672 (W.D.Tex) in which, at

             ¶3, CHRW alleged it “is engaged in the business of selling wholesale

             quantities of fresh fruits and vegetables nationwide” and holds “federal

             produce license number 20001042 from the U.S. Department of

             Agriculture/PACA Branch.”

          51.07.    Document 1 filed by CHRW on July 23, 2019 in C.H. Robinson

             Worldwide, Inc. vs. Osman Produce, LLC, et al., Case 4:19-cv-00372

             (D.Ariz.) in which, at ¶3, CHRW alleged it “is engaged in the business of

             selling wholesale quantities of fresh fruits and vegetables nationwide” and

             holds “federal produce license number 20001042 from the U.S. Department

             of Agriculture/PACA Branch.”

          51.08.    Document 19 filed by CHRW in C.H. Robinson Worldwide, Inc., et

             al. v. P.K. Produce, Inc., et al., Case 1:18-cv-02849 (N.D.Ohio) in which,

             at ¶3, CHRW alleged it is “engaged in the business of selling wholesale

             quantities of fresh fruit and vegetables nationwide through interstate

             commerce” and holds “federal produce license number 19701419 from the

             U.S. Department of Agriculture/PACA Branch.”


EXHIBIT A
Proposed First Amended Class Action Complaint                                page 11 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 12 of 52




            51.09.    Document 1 filed by CHRW on September 23, 2019 in C.H.

               Robinson Worldwide, Inc., d/b/a C.H. Robinson Company d/b/a Robinson

               Fresh vs. CKF Produce Corp., et al., Case 1:19-cv-05403 (E.D.N.Y.) in

               which, at ¶3, CHRW alleged it “is engaged in the business of selling

               wholesale quantities of fresh fruits and vegetables nationwide” and holds

               “federal produce license number 20001042 from the U.S. Department of

               Agriculture/PACA Branch.”

            51.10.    Document 71 filed by CHRW in Eagle Fruit Traders, LLC v. Ultra

               Fresh, LLC, et al., Case 2:18-cv-14541 (D.N.J.) in which, at ¶3, CHRW

               alleged it “is engaged in the business of selling wholesale quantities of

               fresh fruits and vegetables nationwide” and holds “federal produce license

               number 20001042 from the U.S. Department of Agriculture/PACA

               Branch.”

            51.11.    Document 1 filed by CHRW in C.H. Robinson Worldwide, Inc.,

               d/b/a C.H. Robinson Company, Inc. d/b/a C.H. Robinson Company d/b/a

               Robinson Fresh vs. Arizona Lemons LLC, et al., Case 2:20-cv-00426

               (D.Ariz.) in which, at ¶4, CHRW alleged it “is engaged in the business of

               selling wholesale quantities of fresh fruits and vegetables nationwide” and

               holds “federal produce license number 20001042 from the U.S. Department

               of Agriculture/PACA Branch.”

      52.      According to the U.S. Department of Agriculture’s online search of PACA

licenses [https://apps.mrp.usda.gov/public_search (accessed March 25, 2020)] of License
EXHIBIT A
Proposed First Amended Class Action Complaint                                  page 12 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 13 of 52




Number 19701419 (accessed on March 25, 2020) the licensee is CHRC, the license is

currently terminated, and associated trade names are “C H ROBINSON WORLDWIDE

INC” and “ROBINSON FRESH.”

       53.    On information and belief, “C H ROBINSON WORLDWIDE INC” is the

legal name of CHRW and is not a trade name, alternate name, fictitious name, assumed

name, or other name which CHRC is authorized to use by the State of Delaware (where

CHRC is incorporated) or by any other State in which CHRC transacts business.

       54.    On information and belief, “ROBINSON FRESH” is a registered trade

name owned by CHRW and is not a trade name, alternate name, fictitious name, assumed

name, or other name which CHRC is authorized to use by the State of Delaware (where

CHRC is incorporated) or by any other State in which CHRC transacts business.

       55.    According to the U.S. Department of Agriculture’s online search of PACA

licenses [https://apps.mrp.usda.gov/public_search, of License Number 2001042 (accessed

on March 25, 2020)] the licensee is CHRI, the license is active, and associated trade

names are “C H ROBINSON COMPANY”, “ROBINSON FRESH”, and “C H

ROBINSON WORLDWIDE INC”.

       56.    On information and belief, “C H ROBINSON WORLDWIDE INC” is the

legal name of CHRW and is not a trade name, alternate name, fictitious name, assumed

name, or other name which CHRI is authorized to use by the State of Minnesota (where

CHRI is incorporated) or by any other State in which CHRI transacts business.

      57.     On information and belief, “C H ROBINSON COMPANY” is the legal

name of CHRC and is not a trade name, alternate name, fictitious name, assumed name,
EXHIBIT A
Proposed First Amended Class Action Complaint                                page 13 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 14 of 52




or other name which CHRI is authorized to use by the State of Minnesota (where CHRI is

incorporated) or by any other State in which CHRI transacts business.

      58.    On information and belief, “ROBINSON FRESH” is a registered trade

name owned by CHRW and is not a trade name, alternate name, fictitious name, assumed

name, or other name which CHRI is authorized to use by the State of Minnesota (where

CHRI is incorporated) or by any other State in which CHRI transacts business.

      59.    On information and belief, CHRC and CHRI entered into a written

agreement dated January 1, 2009 in which CHRC permitted CHRI to use CHRC’s “trade

name” but that agreement does not state CHRC’s trade name.

      60.    According to the Office of the Minnesota Secretary of State’s online search

of business names [https://mblsportal.sos.state.mn.us/Business/Search (accessed March

25, 2020)], for “C.H. Robinson Company, Inc.” did not show that CHRI ever filed any

assumed name certificates pursuant to Minn. Stat. §333.01 which prohibits the use of any

name other than CHRI’s “true name” (i.e.¸ the name on its certificate of incorporation) or

the name on a filed assumed name certificate.

      61.    According to the Office of the Minnesota Secretary of State’s online search

of business names, https://mblsportal.sos.state.mn.us/Business/Search (accessed March

25, 2020), for “C.H. Robinson Worldwide, Inc.” reflected that CHRW is registered in

Minnesota as a foreign corporation but it did not show that CHRW ever filed any

assumed name certificates pursuant to Minn. Stat. §333.01 which prohibits the use of any

name other than CHRI’s “true name” (i.e.¸ the name on its certificate of incorporation) or

the name on an assumed name certificate.
EXHIBIT A
Proposed First Amended Class Action Complaint                               page 14 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 15 of 52




       62.      According to the Office of the Minnesota Secretary of State’s online search

of business names, https://mblsportal.sos.state.mn.us/Business/Search (accessed March

25, 2020), for “C.H. Robinson Company” reflected no domestic or foreign business entity

by that name.

       63.      To the extent any natural person works for CHRI or CHRC, such person is,

on information and belief, an employee of and paid by CHRW.

       64.      In 2014, CHRW created and, at all times relevant, Defendants have used

the brand name Robinson Fresh® to refer to Defendants produce distribution business

which includes the buying, selling, and marketing of fresh fruits, vegetables, and other

perishable items involving growers, grocery retailers, restaurants, foodservice

distributors, and produce wholesalers along with the sourcing of providers for the buying,

selling, and marketing of such items.

       65.      Defendants do not use the Robinson Fresh name to refer to their

transportation and logistics business.

       66.      Robinson Fresh® is a trademark registered to CHRW in the U.S. Patent and

Trademark Office.

       67.      Robinson Fresh is a trade name used by all Defendants.

       68.      By referring to their business as Robinson Fresh, by representing to federal

district courts that CHRW is doing business as CHRC, CHRI, and Robinson Fresh, by

representing to the U.S. Department of Agriculture that CHRW and Robinson Fresh as

trade names for CHRC and CHRI (notwithstanding Defendants’ failure to file assumed

named certificates), and by the fact that CHRC and CHRI are wholly-owned subsidiaries
EXHIBIT A
Proposed First Amended Class Action Complaint                                  page 15 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 16 of 52




of CHRW, Defendants have collectively engaged in a joint enterprise under the Robinson

Fresh moniker as either an unincorporated association or de facto partnership. These

facts, together with the manner in which Defendants identified themselves in the written

contracts with Plaintiffs which Defendants drafted, render all three Defendants jointly

and severally liable on Plaintiffs’ claims and the claims of the Class which Plaintiffs seek

to represent.

       B. The Parties’ Agreements.
       69.      Each Plaintiff, as well as each member of the Class, entered into one or

more written contracts (“Agreements”) drafted by Defendants.

       70.      Each Agreement identified a Plaintiff or a member of the Class to be

referred to throughout the Agreement as either the “Grower” or the “Grower/Supplier.”

(For convenience, this Complaint uses the term “Grower” to mean the “Grower” or the

“Grower/Supplier” as identified in an Agreement.)

       71.      Defendants drafted each Agreement and identified themselves in several

ways further reflecting Defendants’ collective conduct concerning the Agreements,

including:

                (i)    “C.H. Robinson Company” and referred to throughout the

                       Agreement as “C.H. Robinson”;

                (ii)   “C.H. Robinson Company, dba Robinson Fresh” to be referred to

                       throughout the Agreement as “Robinson Fresh”;




EXHIBIT A
Proposed First Amended Class Action Complaint                                  page 16 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 17 of 52




              (iii)   “C.H. Robinson Company, […], on behalf of itself and its licensed

                      affiliates, dba Robinson Fresh” to be referred to throughout the

                      Agreement as “Robinson Fresh”; or

              (iv)    “C.H. Robinson Company, Inc. on behalf of its operating

                      subsidiaries […] doing business as Robinson Fresh” to be referred to

                      throughout the Agreement as “Robinson Fresh”.

       72.    Some, if not all, Agreements also refer to “Robinson Fresh Worldwide, Inc.

subsidiary entities, including but not limited to Robinson Fresh Company.” On

information and belief, there is no corporation formed as “Robinson Fresh Worldwide,

Inc.” under the laws of any of the United States.

       73.    The Agreements typically included a requirement that a copy of all notices

given by the Grower must be sent to CHRW.

       74.    The Agreements deemed CHRW’s “subsidiary entities” to be “Affiliated

Companies.”

       75.    At all times relevant to the transactions alleged in this Complaint, CHRW

assumed all liabilities and rights of CHRC in the Agreements.

       76.    At all times relevant to the transactions alleged in this Complaint, CHRW

assumed all contractual liabilities and rights of CHRI in the Agreements.

       C. Common Terms in the Agreements.
       77.    Although each Agreement contained some unique terms, those unique

terms are not material to each Plaintiff’s individual claims or to each Class member’s



EXHIBIT A
Proposed First Amended Class Action Complaint                                 page 17 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 18 of 52




claims as alleged in this Complaint. Instead, each Agreement contained the same or

substantially the same terms material to those individual and class claims.

       78.      Under the Agreements, each Grower—including each Plaintiff and Class

member—agreed to grow and harvest specified agricultural produce defined in the

Agreements as the “Products” and Defendants received the exclusive right to market and

sell the Products on consignment.

       79.      Among other terms, each Agreement provided:

             79.01.       In their “endeavor to identify a viable market for PRODUCTS,”

                Defendants “shall market such PRODUCTS on a consignment basis.”

             79.02.       Defendants agree to “endeavor to obtain the best prices for the kind

                and quality of the PRODUCTS produced by GROWER.” Id.

             79.03.       Defendants had “full control of the times when, the places where, the

                parties to whom, the methods and prices for which the Products are sold,

                and the authority to sell to customers on an FOB, Delivered, Re-

                consignment, Open, or Price-After-Sale” basis. Id.

                (A)       Under 7 C.F.R. 46.43(i), “F.O.B.” means that

                      the produce quoted or sold is to be placed free on board
                      the boat, car, or other agency of the through land
                      transportation at shipping point, in suitable shipping
                      condition (see definitions of “suitable shipping
                      condition,” paragraphs (j) and (k) of this section), and
                      that the buyer assumes all risk of damage and delay in
                      transit not caused by the seller irrespective of how the
                      shipment is billed. The buyer shall have the right of
                      inspection at destination before the goods are paid for to
                      determine if the produce shipped complied with the terms

EXHIBIT A
Proposed First Amended Class Action Complaint                                      page 18 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 19 of 52




                     of the contract at time of shipment, subject to the
                     provisions covering suitable shipping condition.

               (B)       Under 7 C.F.R. 46.43(i), “Delivered” means that

                     the produce is to be delivered by the seller on board car,
                     or truck or on dock if delivered by boat, at the market in
                     which the buyer is located, or at such other market as is
                     agreed upon, free of any and all charges for transportation
                     or protective service. The seller assumes all risks of loss
                     and damage in transit not caused by the buyer For
                     example, a sale of “U.S. No. 1 potatoes delivered
                     Chicago” means that the potatoes, when tendered for
                     delivery at Chicago, shall meet all the requirements of the
                     U.S. No. 1 grade as to quality and condition.

            79.04.       “GROWER will retain title to and all quality risks associated with all

               PRODUCTS until delivery to and acceptance by [Defendants’] customer.”

            79.05.       Defendants’ compensation for their sales agent services was a

               percentage “of FOB price gross sales return.”

            79.06.       Defendants agreed to collect the proceeds from each sale out of

               which Defendants would pay themselves their Commission Fee, deduct

               specified costs, and remit the net proceeds to Plaintiffs and Defendants

               agreed to report to Plaintiffs the true sales price for Plaintiffs’ Products.

            79.07.       In a dispute, the prevailing party may recovery reasonable attorney’s

               fees.

            79.08.       “This Agreement is governed by the laws of the State of Minnesota.”

      80.      Defendants’ customers—that is, the buyers or potential buyers of a

Grower’s Products—included grocery retailers, restaurants, foodservice distributors, and



EXHIBIT A
Proposed First Amended Class Action Complaint                                      page 19 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 20 of 52




produce wholesalers. (For convenience, this Complaint uses the term “Customer” to

mean the buyer or potential buyer of a Grower’s Products.)

       81.    The sale of a Grower’s Products necessarily involves the transportation of

the Products from the Grower to the Customer’s location.

       82.    Most Customers include transportation arrangements an integral and

inseparable part of the sales transaction. For those Customers, there would be no

purchase of the Products without the inclusion of acceptable arrangements for the

delivery of the Products to the Customer’s location.

       83.    In a Delivered sale and an F.O.B. sale, the Customer pays for both the

Products and the transportation, but they are reflected differently.

       84.    In an F.O.B. sale, the Customer agrees to the transaction by agreeing to one

amount as the price for the Products and agreeing to a separate amount as the price for

transportation.

       85.    In a Delivered sale, the Customer agrees to one price which includes both

the Products and delivery to the Customer’s location.

       86.    In a Delivered sale, Defendants must calculate “FOB price gross sales

return” by adjusting for the transportation carrier expense but, in an F.O.B. sale where the

transportation carrier expense is disclosed separately, no adjustment is necessary.

       87.    Thus, in both a Delivered sale and an F.O.B. sale, there is a zero-sum

tension between the F.O.B. price and the transportation expense. The difference between

the two is that, in a Delivered sale, the tension is not expressed and is an internal

calculation while, in an F.O.B. sale, the separate amounts are expressed terms. As a
EXHIBIT A
Proposed First Amended Class Action Complaint                                   page 20 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 21 of 52




result, as the transportation expense increases, the amount available to pay for the

Products deceases.

       88.      It is in the Grower’s interest for transportation expenses to be kept as low as

possible so as to permit a higher price for the Products.

       89.      When negotiating sales with Customers, Defendants’ interests must be the

same as the Growers’ interests unless Defendants are secretly profiting from the amount

they report as the transportation expense by adding an amount on top of the actual

transportation carrier charges—which is called “freight topping.”

       90.      By engaging in freight topping, Defendants’ interests are in conflict with

the Grower’s interests and Defendants cannot be obtaining the “best prices” for the

Products because the amount Defendants add to the carrier charges could be added to the

F.O.B. price without the Customer paying any more for the Products to be delivered to

the Customer’s location.

       D. Determining Defendants’ Commission and Plaintiffs’ Net Proceeds from
             Each Sale.

       91.      The Agreements define “Commission Fee” as Defendants’ compensation

which is calculated as a percentage of “FOB price gross sales return.”

       92.      Under the Agreements, Defendants are obligated to collect all monies due

from the Customer and to remit to the Grower the balance resulting from “the final FOB

sales price” after deducting Defendants’ Commission Fee, any funds Defendants may

have advanced, and “other charges” including, but not limited to, “inspection” and

“claims” as allowed in the Agreement.

EXHIBIT A
Proposed First Amended Class Action Complaint                                   page 21 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 22 of 52




      E. Defendants’ Standards of Conduct.
      93.    Defendants have a standard of conduct for its suppliers, including produce

suppliers, such as Plaintiffs. The standard, known as the Robinson Fresh® Global

Supplier Code of Conduct, can be found at:

                https://www.robinsonfresh.com/en-US/-
                /media/RobinsonFresh/grower%20supplier%20docume
                nts/English/Robinson%20Fresh%20Global%20Supplier
                %20Code%20of%20Conduct%20V1117.pdf

[accessed March 3, 2020.]

      94.    The Robinson Fresh® Global Supplier Code of Conduct, at ¶12, provides:

                Robinson Fresh® Growers/Suppliers must maintain
                accurate financial books and business records in
                accordance with all applicable legal and regulatory
                requirements and accepted accounting practices.

[Emphasis in original.]

      95.    CHRW’s Corporate Secretary and Chief Legal Officer, Benjamin

Campbell, published an Employee Code of Ethics on behalf of CHRW and its

subsidiaries such CHRC and CHRI, which can be found at:

                https://investor.chrobinson.com/Governance/Governanc
                e-Documents/default.aspx

[accessed March 3, 2020.]

      96.    The English version of Mr. Campbell’s Code of Ethics can be found at:

                https://s21.q4cdn.com/950981335/files/doc_downloads/
                codeofethics/2019/Code-of-Ethics-2019-English-
                External.pdf

[accessed March 3, 2020.]

      97.    In Mr. Campbell’s opening Message to the Code of Ethics, he states:
EXHIBIT A
Proposed First Amended Class Action Complaint                              page 22 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 23 of 52




                To be successful as an organization we expect everyone
                from the top down to adhere to the principles in the
                Corporate Compliance Program to gain and keep the
                confidence and support of customer, regulatory agencies,
                the public and our employees.

                [* * *]

                Thank you in advance for your continued commitment to
                the highest standards of business ethics and for keeping
                the passion for success alive at C.H. Robinson.

      98.    The Employee Code of Ethics, under a section titled Accurate Books and

Records Policy, includes these statements:

                Accurate and reliable corporate financial records shall be
                maintained at all times. All funds and other assets and all
                transactions for C.H. Robinson must be reflected in full
                detail and promptly recorded in the appropriate C.H.
                Robinson books. Accepted accounting principles must be
                used for all recording.

                C.H. Robinson financial records must reflect an accurate
                and verifiable record of all transactions. Information that
                you record and submit to another party, whether that
                party is inside or outside C.H. Robinson, must be
                accurate, timely, and complete. You must not use any
                report or record to mislead those who receive them or to
                conceal anything that is improper.

                [* * *]

                For purposes of this policy, financial records include all
                information pertaining to financial transactions which are
                executed on C.H. Robinson’s behalf, including the proper
                recording of all transactions, records received and kept in
                C.H. Robinson’s files related to financial transactions and
                all information recorded in the accounting records and
                financial statements of C.H. Robinson.

                Some examples are:

                 •   Time reports

EXHIBIT A
Proposed First Amended Class Action Complaint                                 page 23 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 24 of 52




                 •   Employee expense account records

                 •   Invoices received by C.H. Robinson

                 •   Invoices issued by C.H. Robinson

                 •   Recordings in the general ledger

                 •   Accounting journal entries

                 •   Contracts

                 •   E-mails relating to transactions

                 •   Transactions include all payments of money,
                     transfers of property, and furnishing of services.

                All records and information must truthfully and in
                reasonable detail reflect the substance of the transaction.
                There is no materiality standard. All transactions must be
                recorded correctly regardless of amount. Examples of
                violations include:

                 •   Records that fail to record improper transactions;

                 •   Records that are falsified to disguise aspects of
                     improper transactions that were otherwise recorded
                     correctly;

                 •   Records that correctly set forth the quantitative
                     aspects of the transaction but fail to record the
                     qualitative aspects that would have revealed their
                     illegality or impropriety.

       F. Defendants Maintain Two Set of Books.
       99.    Defendants maintain sales and expense records for its Robinson Fresh

business within a commonly known produce accounting software known as “Famous.”

       100.   Using Famous, Defendants generated consignment grower accountings and

provided those accounting reports to Plaintiffs.



EXHIBIT A
Proposed First Amended Class Action Complaint                                 page 24 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 25 of 52




       101.   The Famous system is readily auditable by the Secretary of Agriculture as

is required under the PACA.

       102.   Defendants maintain sales and expense records for its freight logistics

business (i.e., its non-Robinson Fresh business) using a separate accounting software

system known as Navisphere and formerly known as Compass. (For convenience, this

Complaint uses “Navisphere” to refer to Navisphere and Compass.)

       103.   Defendants’ detailed information regarding shipping Plaintiffs’ Products

including a breakdown as to all components of the shipping charges is contained in

Navisphere but that information was not provided to Plaintiffs by Defendants in the

Famous-generated reports or otherwise.

       104.   Defendants did not disclose to the Plaintiffs that accurate, more-detailed

records containing information about freight costs and revenues arising out of the sale of

Plaintiffs’ Products were maintained in Navisphere and not in Famous.

       105.   The undisclosed records in Navisphere reflect some of Defendants’ self-

dealing upon which Plaintiffs assert their claims.

       G. Defendants’ Double Standard.
       106.   Despite Defendants’ Supplier Code of Conduct and employee Code of

Ethics requiring “[i]nformation that [Defendants’ employees] record and submit to

another party, whether that party is inside or outside C.H. Robinson, must be accurate,

timely, and complete,” the consignment accountings provided to the Plaintiffs and Class

members were neither accurate nor complete.



EXHIBIT A
Proposed First Amended Class Action Complaint                                 page 25 of 52
           CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 26 of 52




       107.    Despite the Defendants’ Codes prohibiting “records that fail to record

improper transactions’ and records that are falsified to disguise aspects of improper

transactions that were otherwise recorded correctly,” Defendants sent the Plaintiffs and

Class members consignment accountings that failed to record improper transactions and

disguised aspects of improper transactions that were otherwise correctly recorded.

       108.    Despite Defendants’ Codes’ “commitment to the highest standards of

business ethics,” Defendants’ consignment accountings to the Plaintiffs and Class

members were false, deceptive, incomplete, misleading, and rendered in a manner to hide

CHR’s secret profits and unauthorized expenditures it makes at the expense of Plaintiffs

and Class members.

       109.    Acting in their own self-interest and in direct conflict with the interests of

their principals and in breach of their promise under the Agreements to obtain the best

prices for the Growers’ Products, Defendants engaged in practices designed to exact

additional profits from the sales transactions to the detriment of the Growers.

       110.    These practices included undisclosed freight topping, undisclosed prompt

payment discounts, undisclosed vendor rebates, and misrepresenting unauthorized

charges.

       111.    Defendants facilitated the withholding of information about these practices

by maintaining two sets of books.

                               Undisclosed Freight Topping.
       112.    Under the terms of the transactions selling Products to Customers, the

Products be transported from the Grower’s location to the Customer’s location.
EXHIBIT A
Proposed First Amended Class Action Complaint                                    page 26 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 27 of 52




       113.   Defendants withheld the true cost of transportation when reporting to the

Growers the true cost of transportation chargeable to the sales transaction.

       114.   Instead, Defendants charged the sales transaction with a transportation

expense in an amount greater than the true cost of transportation without disclosing it was

doing so to the Growers and without obtaining their prior approval.

       115.   By maintaining two sets of books, Defendants were able to hide their

freight topping practices from the Growers.

                       Undisclosed Prompt Payment Discounts.
       116.   Defendants also received the financial benefit of a secret prompt payment

discount on freight charges from transportation providers through its transportation

agreements.

       117.   By agreeing to accept less than the contracted amount for shipping,

Defendants paid truckers more promptly than the contracts required in consideration from

the truckers’ acceptance of a lesser amount.

       118.   Defendants did not disclose to Growers that they had obtained these

discounts and they are not reflected in Defendants’ reports to Growers.

       119.   Instead, Defendants reported that full amount of the truckers’ contracts as a

chargeable expense against the sales transactions.

       120.   By maintaining two sets of books, Defendants were able to hide the prompt

payment discounts from the Growers.




EXHIBIT A
Proposed First Amended Class Action Complaint                                  page 27 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 28 of 52




                              Undisclosed Vendor Rebates.
       121.   In or about 2015 or 2016, a group of Growers who were supplying

watermelons to Defendants, including Plaintiff, JMR Farms, Inc., attended a meeting

with Defendants’ representatives to explore whether Defendants might assist these

Growers in lowering the cost of the parties who supplied goods and services needed by

the Growers in their good faith performance under the Agreements.

       122.   Defendants did negotiate terms with those third-party suppliers but never

disclosed to any Grower that Defendants had also negotiated for themselves rebates

which the suppliers agreed to pay Defendants whenever a Grower purchased goods or

services from those suppliers.

       123.   The suppliers included the Growers’ seed suppliers, CHEP USA (a pallet

rental supplier), and other third-party providers.

       124.   To ensure that Defendants received the secret rebates, Defendants

employees were required to provide the name of any new Grower to Joanne Dalton,

Defendants’ employee responsible for policing the suppliers’ payment of rebates to

Defendants.

       125.   Defendants never told the Plaintiffs they were receiving these rebates from

Plaintiffs’ third-party vendors.

       126.   Defendants kept the rebates from the third-party suppliers and did not remit

them to any Grower.




EXHIBIT A
Proposed First Amended Class Action Complaint                               page 28 of 52
           CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 29 of 52




                        Misrepresenting Unauthorized Charges.
       127.    Defendants also paid promotional rebates, expenses and allowances to

Customers and made charitable donations in Defendants’ name which Defendants

charged against the proceeds from the sale of the Grower’s Products but, under the

Agreements, none of those items were appropriate charges to the sales transactions.

       128.    Nevertheless, when reporting to the Growers, Defendants misrepresented

the true nature of those payments to disguise them as if they were permitted charges

under the Agreements.

       129.    For example, according to their website, https://melonup.com/pink-ribbon/

(accessed March 30, 2020), Defendants began the “MelonUp!® Pink Ribbon

Watermelons” program” in 2007 “to positively impact the fight for a cure for breast

cancer.”

       130.    Under the program, Defendants claim to “endeavor to help the estimated 1

in 8 women who will be affected by this cancer, and to never give up the fight for a

cure.” Id.

       131.    The same website proclaims, “Every juicy bite of a MelonUp! Pink Ribbon

melon helps to fund critical breast cancer research.”

       132.    The money which Defendants claim to have donated under the program

was disguised in Defendants’ accountings as a chargeable expense against the sales price.

Thus, unbeknownst to them, the Plaintiffs and other Growers were actually funding the

donations which Defendants took credit for.



EXHIBIT A
Proposed First Amended Class Action Complaint                               page 29 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 30 of 52




       133.   Defendants did not obtain the consent or authorization from Plaintiffs or

other Growers to charge them for donations to fight breast cancer with Defendants taking

full credit as the donor.

       H. The Gap Between What Defendants Should Have Done and What They Did.
       134.   Defendants was required by the Agreements and by applicable federal and

state law to truly and accurately account to all Growers, including Plaintiffs and the Class

members, for all Products received on consignment.

       135.   Although Defendants required their Growers and Defendants’ employees to

keep accurate books of all dealings with and within Defendants, they did not hold

themselves to their own standards.

       136.   Defendants provided the Growers with false or deceptively incomplete

accountings of Product sales by limiting the information they recorded in their different

software systems.

       137.   Accountings of freight profits earned by Defendants were only reported in

Navisphere and, therefore, never reported to Plaintiffs or Class members.

       138.   An USDA auditor auditing the information in Defendants’ Famous produce

accounting software would likewise be unaware of Defendants’ secret freight profits

because the information about the freight profits were not recorded in the Famous

software from which Defendants generated accounting reports for Plaintiffs.

       139.   The reports Defendants sent to Plaintiffs and Class members by means of

interstate communications were materially false because the reports inaccurately



EXHIBIT A
Proposed First Amended Class Action Complaint                                 page 30 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 31 of 52




accounted for freight charges and did not disclose the secret, unauthorized profits on

freight and the secret freight price reductions from truckers.

       140.   Under both state and federal law, Defendants should have reported and paid

to the Growers including Plaintiffs and Class members the secret profits Defendants

made because Plaintiffs had appointed Defendants as their exclusive sales agent.

       141.   The rebates, promotional allowances and expenses were unauthorized by

and undisclosed to Growers (including Plaintiffs and Class members) and, thus, were

improperly deducted from the sales returns provided to Plaintiffs and Class members.

       142.   In its 2018 10-K filing with the United States Securities Exchange

Commission (“SEC”), page 4, CHRW states as follows:

                 Transportation and Logistics Services

                 CHRW provides freight transportation and related
                 logistics and supply chain services. Our services range
                 from commitments on a specific shipment to much more
                 comprehensive and integrated relationships. We execute
                 these service commitments by investing in and retaining
                 talented employees, developing cutting edge proprietary
                 systems and processes, and utilizing a network of
                 contracted transportation providers, including, but not
                 limited to, contract motor carriers, railroads, and air and
                 ocean carriers. We make a profit on the difference
                 between what we charge to our customers for the totality
                 of services provided to them and what we pay to the
                 transportation providers to handle or transport the freight.
                 While industry definitions vary, given our extensive
                 contracting to create a flexible network of solutions, we
                 are generally referred to in the industry as a third-party
                 logistics company.

                 We provide the following transportation and logistics
                 services:


EXHIBIT A
Proposed First Amended Class Action Complaint                                   page 31 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 32 of 52




                      • Truckload: Through our contracts with motor
                        carriers, we have access to dry vans, temperature-
                        controlled vans, flatbeds, and bulk capacity. We
                        connect our customers with carriers who
                        specialize in their transportation lanes and
                        product types, and we help carriers optimize the
                        usage of their equipment.

                      • Less than Truckload: (“LTL”) transportation
                        involves the shipment of single or multiple pallets
                        of freight. We focus on shipments of a single
                        pallet or larger, although we handle any size
                        shipment. Through our contracts with motor
                        carriers and use of Navisphere, we consolidate
                        freight and freight information to provide our
                        customers with a single source of information on
                        their freight. In many instances, we will
                        consolidate partial shipments for several
                        customers into full truckloads.

       143.   CHRW changed its financial reporting of freight revenues within the

Robinson Fresh® division in its mandatory filings with the SEC commencing with its

8-Q report on May 1, 2019.

       144.   CHRW stated in its 8-Q that it would no longer separately report freight

revenues for Robinson Fresh® as part of its required SEC filings.

       145.   Allegations of CHRW’s practices of making additional profits on freights

on consignment transactions were first made public in an amendment in a suit against

Defendants in 2019.

       146.   Prior to that date, Defendants did not inform Growers that they made

additional revenue from freight topping.

       147.   Defendants’ employees within the Robinson Fresh® division were aware of

the accounting practices described above, but they did nothing to correct it.
EXHIBIT A
Proposed First Amended Class Action Complaint                                   page 32 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 33 of 52




       148.   In 2017, a CHRW employee raised the issue of the propriety of these

practices of making additional undisclosed revenue on its transportation of consigned

produce loads to CHRW’s management but management instructed the employee that

they CHRW was not “going to open that can of worms.”

       149.   On information and belief, Defendants rely upon a data mining software

system, Cognos, which can readily report the amount of additional profit earned from

freight topping.

       150.   The Defendants did not account to or pay Plaintiffs or Class members the

additional undisclosed profits they earned from freight topping.

       151.   Plaintiffs were repeatedly informed by Defendants’ representatives that,

subject to limited exceptions, Defendants’ policy was to not use trucks to transport

consignment shipments of consigned produce to ultimate customers unless the trucks

were obtained by Defendants.

       152.   Defendants’ dual capacity as an exclusive fiduciary consignment sales

agent for the Plaintiffs, Class members, and other Growers, as well as effectively being

the party who sought third-party transportation services for Products which Defendants

handled under the Agreements created an inherent, but undisclosed, conflict of interest.

                            VI. CLASS ALLEGATIONS
       153.   Plaintiffs bring this action individually and as a class action on behalf of all

other persons similarly situated pursuant to FED. R. CIV. P. 23.




EXHIBIT A
Proposed First Amended Class Action Complaint                                   page 33 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 34 of 52




       154.   Class Definition. Subject to discovery and further investigation which may

cause Plaintiffs to modify the class definition to be more inclusive or less inclusive,

Plaintiffs define the “Class” as:

                 Each person identified in a written contract
                 (“Agreement”) as either “Grower” or “Grower/Supplier”
                 where the other party named in the Agreement is either
                 (i) C.H. Robinson Company or (ii) C.H. Robinson
                 Company, Inc. and the Agreement includes the Grower’s
                 appointment of the other party “as its exclusive sales
                 agent.”

       155.   Class Claims. Subject to discovery and further investigation which may

cause Plaintiffs to modify the definition of the “Class Claims” to be more inclusive or

less inclusive, Plaintiffs define the Class Claims as:

                 A claim based on an allegation of freight topping,
                 prompt-payment discounts to truckers, rebates paid by a
                 third-party to a Defendant arising from the class
                 member’s purchase of goods or services from that third-
                 party, or of a Defendant’s misrepresentation of an amount
                 which a Defendant used to reduce a Defendant’s
                 remittance made pursuant to an Agreement.

       156.   Based on discovery and further investigation, Plaintiffs may, in addition to

moving for class certification using modified definitions of the Class and the Class

Claims, seek class certification only as to particular issues as permitted under

FED. R. CIV. P. 23(c)(4).

       157.   The identity of each member of the Class is readily ascertainable from

Defendants’ records.




EXHIBIT A
Proposed First Amended Class Action Complaint                                  page 34 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 35 of 52




       158.   This action has been brought and may properly be maintained as a class

action pursuant to the provisions of FED. R. CIV. P. 23(a) because there is a well-defined

community interest in the litigation in that:

          158.01.    Numerosity. Plaintiffs are informed and believe, and on that basis

              allege, that there are at least 40 members of the Class and is so numerous

              that joinder of all members would be impractical.

          158.02.    Commonality. Common questions of law and fact exist as to all

              members of the Class. The principal issues include whether Defendants’

              conduct as alleged in this Complaint was the same or substantially similar

              with respect to members of the Class, and whether such conduct violated

              PACA and/or state law.

          158.03.    Typicality. Each Plaintiff’s claims are typical of the claims of the

              Class. Plaintiffs and all members of the Class have claims arising out of

              Defendants’ common and uniform course of conduct as alleged in this

              Complaint.

          158.04.    Adequacy. Each Plaintiff will fairly and adequately protect the

              interests of the Class insofar as no Plaintiff has interests that are known or

              believed to be averse to the absent members of the Class. The Plaintiffs are

              committed to vigorously litigating this matter. Plaintiffs have also retained

              counsel experienced in handling complex legal issues and class actions.

              Plaintiffs and Plaintiffs’ counsel have no interests which might cause them

              not to vigorously pursue the instant class action lawsuit.
EXHIBIT A
Proposed First Amended Class Action Complaint                                  page 35 of 52
           CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 36 of 52




          159.   This action may be maintained as a “B1a-class”, a “B2-class”, a “B3-class”,

or a hybrid of any two or all three types however, at the time of commencing this action,

Plaintiffs expect to seek certification of a class under Fed. R. Civ. P. 23(b)(3) because the

questions of law and fact common to members of the Class predominate over any

questions affecting an individual member, and a class action would be superior to other

available methods for the fair and efficient adjudication of the controversy because

individual joinder of all members would be impracticable, class action treatment will

permit a large number of similarly situated persons to prosecute their common claims in a

single forum efficiently and without unnecessary duplication of effort and expense that

individual actions would engender, an important public interest will be served by

addressing the matter as a class action, substantial expenses to the litigants and to the

judicial system will be realized, and difficulties are unlikely in the management of a class

action.

VII. FIRST CAUSE OF ACTION FOR BREACH OF DUTIES UNDER PACA.
          160.   Plaintiffs re-allege and incorporate by reference the foregoing allegations as

though fully set forth in this paragraph.

          A. Defendants Are Subject to PACA.
          161.   Each Product described in Plaintiffs’ Agreements is a “perishable

agricultural commodity” within the meaning of 7 U.S.C. § 499a(4) and is “produce”

within the meaning of 7 C.F.R. 46.2(t) because the Products include fresh mini seedless

melons, fresh seedless watermelons, fresh broccoli, fresh pumpkins, and other fresh fruits

and vegetables.

EXHIBIT A
Proposed First Amended Class Action Complaint                                    page 36 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 37 of 52




       162.   Defendants and each of them are a “commission merchant” within the

meaning of 7 U.S.C. § 499a(b)(5) and 7 C.F.R. 46.2(r) because Defendants’ joint and

collective operation of the Robinson Fresh business involves receiving the Products for

sale, on commission, or for or on behalf of another in interstate commerce.

       163.   Defendants and each of them are a “dealer” within the meaning of 7 U.S.C.

§ 499a(b)(6) and 7 C.F.R. 46.2(m) because Defendants’ joint and collective operation of

the Robinson Fresh business involves selling in wholesale the Products in interstate

commerce.

       164.   Defendants and each of them are a “broker” within the meaning of 7 U.S.C.

§ 499a(b)(7) and 7 C.F.R. 46.2(n) because Defendants’ joint and collective operation of

the Robinson Fresh business involves negotiating sales and purchases of the Products for

or on behalf of the Plaintiffs as the vendors in interstate commerce.

       165.   At all times relevant to this Complaint, Defendants and each them, having

carried on the business of a commission merchant, dealer, or broker, was required to hold

what is commonly called a “PACA license” issued by the Secretary of Agriculture. 7

U.S.C. § 499c; 7 C.F.R. 36.3 (requiring, among other things, that “[s]eparate licenses are

required for each person.”)

       166.   Despite representations and sworn statements to the contrary, CHRW never

held a PACA license.

       B. PACA’s Recordkeeping Requirements.
       167.   “Every commission merchant, dealer, and broker shall keep such accounts,

records, and memoranda as fully and correctly disclose all transactions involved in his
EXHIBIT A
Proposed First Amended Class Action Complaint                                 page 37 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 38 of 52




business, including the true ownership of such business by stockholding or otherwise.” 7

U.S.C. § 499i; 7 C.F.R. 46.14.

       168.   Under 7 C.F.R. 46.15, such accounts, records, and memoranda include:

                 Bills of lading, diversion orders, paid freight and other
                 bills, car manifests, express receipts, confirmations and
                 memorandums of sales, letter and wire correspondence,
                 inspection certificates, invoices on purchases, receiving
                 records, sales tickets, copies of statements (bills) of sales
                 to customers, accounts of sales, papers relating to loss
                 and damage claims against carriers, records as to
                 reconditioning, shrinkage and dumping, daily inventories
                 by lots, a consolidated record of all rebates and
                 allowances made or received in connection with
                 shipments handled for the account of another, an itemized
                 daily record of cash receipts, ledger records in which
                 purchases and sales can be verified, and all other
                 pertinent papers relating to the shipment, handling,
                 delivery, and sale of each lot of produce.

       169.   All records required to be preserved under the PACA must be organized in

a “proper method which will enable the licensee to promptly locate and produce the

records.” 7 C.F.R. 46.16.

       170.   Defendants are required by PACA regulations, specifically 7 CFR 46.29(a)

as a commission merchant and 46.32(b) as a grower’s agent, to maintain a complete

archive of all transactions, charges and sales related to each lot of produce received on

consignment from all suppliers, including Plaintiffs.

       C. Defendants’ Duties Owed to Plaintiffs Under PACA.
       171.   Under PACA, Defendants owe each Plaintiff a duty to truly and correctly

account and make full payment promptly in respect of each sale of the Plaintiff’s

Products.
EXHIBIT A
Proposed First Amended Class Action Complaint                                    page 38 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 39 of 52




       172.   Under PACA, Defendants owe each Plaintiff a duty to not make, for a

fraudulent purpose, any false or misleading statement in connection with each transaction

involving the Plaintiff’s Products which were received by Defendants in their capacity as

a commission merchant.

       173.   Under PACA, Defendants owe each Plaintiff a duty to not make, for a

fraudulent purpose, any false or misleading statement in connection with each transaction

involving the Plaintiff’s Products which were bought or sold, or contracted to be bought,

sold, or consigned by Defendants in their capacity as a dealer.

       174.   Under PACA, Defendants owe each Plaintiff a duty to not make, for a

fraudulent purpose, any false or misleading statement in connection with each transaction

involving the Plaintiff’s Products which were purchased or sold by Defendants in their

capacity as a broker.

       175.   Under PACA, Defendants owe each Plaintiff a duty to perform any

specification or duty, express or implied, arising out of any undertaking in connection

with each transaction involving Plaintiff’s Products.

       D. Defendants’ Breach of Duties Owed to Plaintiffs.
       176.   Defendants’ breached their duties to each Plaintiff by failing to disclose and

account for freight topping.

       177.   Defendants’ breached their duties to each Plaintiff by failing to disclose and

account for its prompt-payment discounts.

       178.   Defendants’ breached their duties to each Plaintiff by failing to disclose,

account for, and remit their receipt of vendor rebates.
EXHIBIT A
Proposed First Amended Class Action Complaint                                 page 39 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 40 of 52




       179.   Defendants’ breached their duties to each Plaintiff by misrepresenting

unauthorized promotional expenses as if they were authorized charges against the

proceeds from the sale of the Plaintiffs’ Produce.

       180.   Defendants’ breached their duties to each Plaintiff by misrepresenting

unauthorized donations as if they were authorized charges against the proceeds from the

sale of the Plaintiffs’ Produce.

       181.   Defendants’ breached their duties to each Plaintiff by failing to promptly

pay each Plaintiff the full amounts owed under a true and accurate accounting.

       182.   Defendants’ breached their duties to each Plaintiff by their breach of their

express and implied duties under the Agreements including, but not limited to,

endeavoring to obtain the best price from Plaintiffs’ Products and to remit the full amount

of the proceeds from each sale after deducting only authorized charges.

       183.   Defendants’ breached their duties to each Plaintiff by actively preventing

the discovery of the information which should have been disclosed under PACA, its

regulations, and the Agreements by maintaining two sets of books which allowed

Defendants to provide Plaintiffs with false and incomplete accountings but which

appeared to be true and accurate.

       184.   Under PACA, Defendants owed each Plaintiff and the other Growers an

affirmative duty to not profit from their exclusive consignor’s sales agency without the

informed expressed consent from the consignor.




EXHIBIT A
Proposed First Amended Class Action Complaint                                 page 40 of 52
          CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 41 of 52




         E. Damages.
         185.   PACA contains a civil remedy for breaches of unfair conduct in 7 U.S.C.

§ 499e(a) and (b)(1).

         186.   As a direct, proximate, legal, and foreseeable cause of Defendants’ breach

of their duties to each Plaintiff arising under PACA, Plaintiffs have been damaged in an

amount of the difference between the true transportation costs and the transportation costs

charges against the proceeds of the sales, the amount of all vendor rebates, the amount of

unauthorized promotional expenses and donations charged against the proceeds of the

sales.

         187.   Under PACA, Defendants stand in a fiduciary capacity to account for each

Plaintiff’s Products and the proceeds from the sale of those Products. Based on

Defendants’ fiduciary duties under PACA, Defendants should be ordered to comply with

an audited accounting of the proceeds of each sale and of all vendor rebates which will

fix the amount of each Plaintiff’s damages including, but not limited to all sales revenues,

freight charges, freight discounts, seed rebates, pallet rental rebates and any other net

revenues obtained by Defendants in addition to the agreed commissions received under

the 2012 through 2019 Agreements.

   VIII. SECOND CAUSE OF ACTION FOR BREACH OF CONTRACT.
         188.   Plaintiffs re-allege and incorporate by reference the foregoing allegations as

though fully set forth in this paragraph.




EXHIBIT A
Proposed First Amended Class Action Complaint                                   page 41 of 52
         CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 42 of 52




       189.   Through their joint enterprise, unincorporated association, or de facto

partnership under the Robinson Fresh moniker, Defendants entered into Agreements with

Plaintiffs.

       190.   Pursuant to those Agreements, Defendants made certain representations and

promises.

       191.   Each Plaintiff has fully or substantially performed all of its obligations

under the Agreements.

       192.   Based on the facts alleged in this Complaint, Defendants breached their

promises under the Agreements including, but not limited to Defendants’ duties arising as

each Plaintiff’s exclusive sales agent, Defendants’ promise to endeavor to obtain the

“best prices” for the Plaintiff’s Products, and Defendants’ promise to truly and accurately

account for the proceeds from each sale and to remit the net proceeds to each Plaintiff.

       193.   As a direct, proximate, legal, and foreseeable cause of Defendants’ breach

of their duties to each Plaintiff arising under the Agreements, Plaintiffs have been

damaged in an amount of the difference between the true transportation costs and the

transportation costs charges against the proceeds of the sales, the amount of all vendor

rebates, the amount of unauthorized promotional expenses and donations charged against

the proceeds of the sales.

       194.   As the prevailing party, each Plaintiff is entitled to recover its reasonable

attorney’s fees from Defendants.




EXHIBIT A
Proposed First Amended Class Action Complaint                                  page 42 of 52
         CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 43 of 52




  IX. THIRD CAUSE OF ACTION FOR BREACH OF FIDUCIARY DUTY.
       195.    Plaintiffs re-allege and incorporate by reference the foregoing allegations as

though fully set forth in this paragraph.

       196.    The Agreements contain multiple references to Defendants as “agent.”

       197.    The Agreements expressly state that the “Grower hereby appoints

[Defendants] as its exclusive sales agent for the sale of all Products.”

       198.    Separate and apart from PACA’s provisions for a statutory trust, PACA

provides that sales agents owe their principals a fiduciary duty to place the principal’s

interest above that of the agent, to correctly account for their sales activities, revenues

and expenses and more particularly to not make a secret, self-dealing profit from the

subject matter of the agency.

       199.    Consignment transactions under PACA are fiduciary transactions in which

the consignee (i.e., the Defendants) must exercise a high degree of care to protect the

interests of the consignor (i.e., each Plaintiff).

       200.    Under PACA, a consignee’s fiduciary duty includes providing an accurate

accounting and that duty is separate and distinct from Defendant’s fiduciary duty as a

trust under PACA’s statutory trust.

       201.    Under the common law of Minnesota, agents such as Defendants are

fiduciaries with respect to the principal which has been described as follows:

                  One acting in a fiduciary capacity must exercise the
                  utmost fidelity toward the principal, [citation omitted]
                  and owes the principal a duty of full disclosure [citation
                  omitted]. An agent cannot profit from the subject of the
                  agency without the principal’s consent, freely given after
EXHIBIT A
Proposed First Amended Class Action Complaint                                   page 43 of 52
           CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 44 of 52




                 full disclosure of any facts that might influence the
                 principal’s judgment.

Carlson v. Carlson, 363 N.W.2d 803, 805 (Minn. Ct. App. 1985).

       202.    “Agency” is defined as “the fiduciary relation which results from the

manifestation of consent by one person to another that the other shall act on his behalf

and subject to his control, and consent by the other so to act.” Urban v. Am. Legion Dep’t

of Minnesota, 723 N.W.2d 1, 12 (Minn. 2006) (quoting Restatement (Second) of Agency

§ 1(1)).

       203.    By executing the Agreements, Plaintiffs each manifested consent that

Defendants act as their exclusive sales agent subject to the limits imposed by the

Agreements.

       204.    The Restatement (Illustration 1 under § 1) gives an illustration of an agency

which, but for using terms of sale (as opposed to the Agreements’ expressed disclaimer

of any sale from a Plaintiff to Defendants), describes substantially the same facts as here

and concludes there is an agency relationship:

                 P and A enter into an agreement which is stated to be a
                 “contract of sale.” It provides that for one year A shall
                 purchase a specified amount of goods from P; that the risk
                 of loss of such goods after purchase is upon P, if A uses
                 care in their custody; that A is to pay for and to sell them
                 at prices to be fixed by P from time to time and is to keep
                 the proceeds as a separate account, remitting monthly 90
                 per cent. and keeping the remainder for himself; that
                 unsold goods can be returned to P; and that P will pay A
                 one-half of A’s selling expenses. A is P’s agent.

       205.    The relationship between Defendants and Plaintiffs was that of agent and

principal because, among other facts:
EXHIBIT A
Proposed First Amended Class Action Complaint                                   page 44 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 45 of 52




          205.01.   The Agreements expressly provide that the Grower appoints

             Defendants as the Grower’s exclusive sales agent.

          205.02.   The Agreements expressly provide that Defendants have not

             purchased the Products “but is selling the Products on Grower’s behalf to

             third party customers.”

          205.03.   The Agreements, having been drafted by Defendants, state that both

             title to and the risk of loss of the Products are retained by the Grower until

             the Customer accepts them.

          205.04.   There is no agreement on the Products’ sales price between

             Defendants and each Plaintiff; instead, Defendants agree that, after entering

             into the Agreement, Defendants will negotiate a final sales price—

             endeavoring to obtain the best price for the Grower—with the ultimate

             buyer and to charge a commission based on that price with the remaining

             amount to be remitted to the Plaintiff.

          205.05.   Defendants are required to report to each Plaintiff the final sales

             prices upon which its commissions were determined and paid.

          205.06.   Each Plaintiff retained a limited right to demand inspections of

             Products for which customers had a complaint regarding quality or

             condition at delivery.

          205.07.   The Products consigned to Defendants were delivered in a complete

             form. Defendants were not required to make any alteration.


EXHIBIT A
Proposed First Amended Class Action Complaint                                 page 45 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 46 of 52




          205.08.    Each Plaintiff retained the right to terminate the Agreement and, in

              some cases, the Agreement was subject to an annual right of either party to

              terminate it.

          205.09.    If a customer rejected any load of a Plaintiff’s Products, each

              Plaintiff retained the right to retake possession of its Products.

       206.   Under Minnesota common law, Defendants’ agency relationship with each

Plaintiff made Defendants “a fiduciary with respect to matters within the scope of his

agency.” Restatement (Second) of Agency § 13.

       207.   Defendants, as the exclusive sales agent for each Plaintiff’s Products, owed

fiduciary duties under both Minnesota law and under PACA in connection with its receipt

of Products on consignment. Such duties include the duty to not pursue Defendants’ own

interests which are in conflict with Plaintiffs’ interests without Plaintiffs’ informed, prior

expressed consent.

       208.   Defendants’ undisclosed freight topping, prompt payment discounts,

vendor rebates, the imposition and mischaracterization of unauthorized charges against

the proceeds from sales, and the reporting of incomplete and inaccurate accounting of

those proceeds facilitated by maintaining separate books breached Defendants’ fiduciary

duties owed to each Plaintiff.

       209.   The sales reports which Defendants provided to Plaintiffs do not reflect the

substantial, secret, self-dealing profit that Defendants secured in advancing their own

interest while disregarding each Plaintiff’s interests.


EXHIBIT A
Proposed First Amended Class Action Complaint                                      page 46 of 52
         CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 47 of 52




       210.   Defendants engaged in freight topping, kept the prompt payment discounts

for itself, and kept the vendor rebates secret from the Plaintiffs and other Growers,

knowing that such practices advanced their own self-interest while being in conflict with

the Growers’ interests.

       211.   The foregoing breaches of Defendants’ fiduciary duties including, but not

limited to, their duty of loyalty, were material.

       212.   A CHRW supervising employee conducted an internal audit using the

Cognos data mining software to sample randomly selected growers to verify the extent of

freight topping and freight topping occurred for all three of the selected growers.

       213.   As a direct, proximate, legal, and foreseeable cause of Defendants’ breach

of their fiduciary duties to each Plaintiff, Defendants are liable to Plaintiffs for all profits

Defendants received from the difference between the true transportation costs and the

transportation costs charges against the proceeds of the sales, the amount of all vendor

rebates, the amount of unauthorized promotional expenses and donations charged against

the proceeds of the sales. Restatement (Second) of Agency § 399.

       214.   In their fiduciary capacity as each Plaintiff’s agent, Defendants should be

ordered to comply with an audited accounting of the proceeds of each sale and of all

vendor rebates which will fix the amount of each Plaintiff’s damages including, but not

limited to all sales revenues, freight charges, freight discounts, seed rebates, pallet rental

rebates and any other net revenues obtained by Defendants in addition to the agreed

commissions received under the 2012 through 2019 Agreements. Id.


EXHIBIT A
Proposed First Amended Class Action Complaint                                     page 47 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 48 of 52




       215.   The common law of Minnesota provides for Defendants’ forfeiture of

commissions because Defendants’ breaches of their fiduciary duties were material.

       216.   Defendants’ substantial and intentional breach of its fiduciary duties owed

to Plaintiffs make all sales commissions charged to Plaintiffs for produce sales during the

years 2012 through 2018 subject to forfeiture.

       217.   Based on Defendants’ breach of fiduciary duties, Defendants are subject to

punitive or exemplary damages.

       218.    Minnesota statute § 649.20 provides that a court or jury may award

punitive damages upon clear and convincing evidence that:

                 A defendant has acted with deliberate disregard for the
                 rights or safety of others if the defendant has knowledge
                 of facts or intentionally disregards facts that create a high
                 probability of injury to the rights or safety of others and:

                 (1) deliberately proceeds to act in conscious or
                 intentional disregard of the high degree of probability of
                 injury to the rights or safety of others; or

                 (2) deliberately proceeds to act with indifference to the
                 high probability of injury to the rights or safety of others.

       219.   CHR as a sales agent owed each Plaintiffs a fiduciary duty under PACA

and Minnesota common law to accurately account for produce received, sold and

expenses incurred in produce transactions.

       220.   A breach of fiduciary duty can give rise to punitive damage claims under

Minnesota law. CHR breached its fiduciary duty to Plaintiffs and acted with deliberate

disregard for the rights of Plaintiffs by its conduct of issuing false accountings of freight

charges, seed rebates and pallet rebates.

EXHIBIT A
Proposed First Amended Class Action Complaint                                    page 48 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 49 of 52




       221.   CHR acted with deliberate disregard to the rights of Plaintiffs by CHR’s

affirmative efforts to conceal its false accountings by means of two sets of books,

Famous for grower accounting and Navisphere or Compass for freight accounting.

       222.   CHR’s deliberate disregard of the rights of Plaintiffs and other growers is

also shown by comparing the standard of conduct for accurate financial reporting that

CHR requires of its growers, such as Plaintiffs, and employees, described in paragraphs

92 through 97 with the far lower standard of CHR observed in its consignment

accountings to Plaintiffs. The conduct described in this First Amended Complaint would

be unacceptable if done by either a CHR grower or employee against CHR.

       223.   CHR’s conduct of obtaining seed rebates, pallet rental rebates, storage

profits, freight discounts and freight topping profits and rebates from consignment

growers is emblematic of CHR’s true corporate culture. This knowing and purposeful

conduct is in stark contrast to the standards to which it demands of its employees and

growers such as Plaintiffs and such conduct was carried out in deliberate disregard of the

rights of growers such as Plaintiffs.

       224.   CHR management was aware of the processes that permitted profiting on

freight topping, seed and pallet rental rebates. These additional, unauthorized profits were

not a mistake or unknown, but rather an intentional feature of Robinson Fresh’s business

model to provide additional freight revenues to CHR. A supervisory employee utilized

CHR’s Cognos data mining software to specifically track the profitability of freight

topping from the consignment contracts of three CHR consignment growers.

       225.   Among the standards for imposition of punitive damages in Minnesota is
EXHIBIT A
Proposed First Amended Class Action Complaint                                 page 49 of 52
         CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 50 of 52




 the requirement that the fact finder evaluate “the severity of any criminal penalty to

 which the defendant may be subject.” CHR sent Plaintiffs its false sales reports and

 liquidations by means of email or the US Postal Service. Plaintiffs’ payments were sent

 to them through interstate banking channels. CHR engaged in a pattern conduct by

 transmission of false liquidations which would qualify as wire and mail fraud by means

 of instrumentalities of interstate commerce. Thus, the potential criminal penalties under

 18 U.S.C. §§ 1341 and 1343 for mail fraud and wire fraud should be considered in any

 assessment of punitive damages.

        226.   Finally, the deliberate disregard to the rights of consignment growers such

 as Plaintiffs is further shown in the refusal of CHR to “open a can of worms” when asked

 about the false expense accountings for freights.

        227.   For these reasons, upon a showing by clear and convincing evidence

 Plaintiffs are entitled to an award of punitive damages against CHR.

X. FOURTH CAUSE OF ACTION FOR BREACH OF THE IMPLIED COVENANT
                OF GOOD FAITH AND FAIR DEALING.
        228.   Plaintiffs re-allege and incorporate by reference the foregoing allegations as

 though fully set forth in this paragraph.

        229.   Every contract includes an implied covenant of good faith and fair dealing.

        230.   Under the PACA regulations, 7 C.F.R. 46.2(hh):

                  Good faith means honesty in fact and the observance of
                  reasonable commercial standards of fair dealing in the
                  trade. The principle of good faith requires that a party to
                  a transaction disclose in writing the existence of any
                  collateral fees and expenses to all other parties to the


 EXHIBIT A
 Proposed First Amended Class Action Complaint                                  page 50 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 51 of 52




                 transaction where the collateral fees and expenses affect
                 a material term of the agreement.

       231.   The acts and omissions of Defendants violated the implied covenant of

good faith and fair dealing in that Defendants have been dishonest in fact and has not

disclosed all the material information concerning the charges Defendants made against

the proceeds from the sales which reduced the net payable to each Plaintiff.

       232.   Plaintiffs seeks recovery of damages due to Defendants’ breach of implied

duty of good faith and fair dealing, court costs, and attorneys’ fees.

                             XI. PRAYER FOR RELIEF.
WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated,

respectfully request the Court enter final judgment against Defendants, C.H. Robinson

Worldwide, Inc., C.H. Robinson Company, Inc., and C.H. Robinson Company, jointly

and severally, as follows:

          232.01.    Certifying that the Causes of Action may be maintained as a class

              pursuant to FED. R. CIV. P. 23 including defining the Class, defining Class

              Claims, appointing Plaintiffs to represent the Class, and appointing

              Plaintiffs’ counsel to act as class counsel;

          232.02.    For an accounting of the proceeds from each sale and of all vendor

              rebates including, but not limited to all sales revenues, freight charges,

              freight discounts, seed rebates, pallet rental rebates and any other net

              revenues obtained by Defendants in addition to the agreed commissions

              received under the 2012 through 2019 Agreements.


EXHIBIT A
Proposed First Amended Class Action Complaint                                  page 51 of 52
        CASE 0:20-cv-00879-PJS-HB Doc. 55 Filed 09/03/20 Page 52 of 52




          232.03.   For damages in such amount as determined by the foregoing

             accountings or otherwise proven;

          232.04.   For damages in the amount of Defendants’ commissions subject to

             forfeiture;

          232.05.   For punitive or exemplary damages;

          232.06.   For reasonable attorney’s fees;

          232.07.   For pre-judgment interest;

          232.08.   For costs of suit; and

          232.09.   For such other and further relief as may be just and proper.

                             XII. JURY DEMAND.
      233.   Plaintiffs demand trial by jury.

                                   Respectfully submitted,

 Dated: September 1, 2020                               DRAFT
                                   Craig A. Stokes (MN Attorney ID # 0390849)
                                   STOKES LAW OFFICE LLP
                                   3330 Oakwell Court, Suite 225
                                   San Antonio, TX 78218
                                   Telephone: (210) 804-0011
                                   Email: cstokes@stokeslawofffice.com

                                   Attorney for Plaintiffs




EXHIBIT A
Proposed First Amended Class Action Complaint                               page 52 of 52
